Case: 5:15-cr-00106-DCR Doc #: 227 Filed: 05/14/20 Page: 1 of 2 - Page ID#: 1407



                                       Nos. 20-5347/5374
                                                                                       FILED
                             UNITED STATES COURT OF APPEALS                      May 14, 2020
                                                                            DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )
v.                                                       )                 ORDER
                                                         )
LISA DAWN CROWE,                                         )
                                                         )
       Defendant-Appellant.                              )




       Before: SUHRHEINRICH, GILMAN, and LARSEN, Circuit Judges.


       Lisa Dawn Crowe, a pro se federal prisoner with an anticipated release date in 2022,

appeals the district court’s orders denying as untimely her motions for reconsideration of its order

denying her motion for compassionate release under the First Step Act of 2018. See 28 U.S.C.

§ 3582(c)(1)(A)(i). Her motion for compassionate release was premised on her diagnosis of Stage

IV terminal breast cancer, and her subsequent motions for reconsideration invoked the intervening

COVID-19 pandemic and her deteriorating medical condition. Crowe moves this court for release

pending appeal on the same bases, and the government responds in opposition.

       Crowe did not move the district court for release pending appeal before filing the present

motion. A motion for release pending appeal, however, must first be filed in the district court. See

United States v. Westine, No. 16-5356, at *1 (6th Cir. Dec. 20, 2016) (order) (citing United States

v. Pollard, 778 F.2d 1177, 1182 (6th Cir. 1985)); see also Fed. R. App. P. 9(b) (permitting a
Case: 5:15-cr-00106-DCR Doc #: 227 Filed: 05/14/20 Page: 2 of 2 - Page ID#: 1408

                                         Nos. 20-5347/5374
                                                -2-

defendant to “obtain review of a district-court order regarding release after a judgment of

conviction” by motion if a notice of appeal has already been filed). “[T]he district court, having

greater familiarity with the record, is normally in a far better position than the court of appeals to

make such determinations in the first instance.” United States v. Hochevar, 214 F.3d 342, 344 (2d

Cir. 2000) (per curiam). We see no reason to deviate from this general rule.

        The motion for release pending appeal is therefore DENIED without prejudice to Crowe

filing such a motion in the district court.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
